Citation Nr: 1544546	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  11-08 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right wrist disability. 

2.  Entitlement to service connection for a right shoulder disability, claimed as secondary to a right wrist disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1990 to May 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Columbia RO thereafter referred the Veteran's claim back to the Atlanta, Georgia RO, as it is the Agency of Original Jurisdiction (AOJ). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Prior to considering the claim of service connection for a right wrist disability, further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to the claim.  38 C.F.R. § 3.159.  In a statement dated in August 2009, the Veteran indicated she recently had X-rays of her wrist at the VA.  In a March 2011 statement, she asserted that she was seen at the VA for X-rays, therapy, and a splint in December 2009.  The RO has not obtained these records.  Therefore, the RO should elicit additional information from the Veteran regarding her treatment and care at the VA and request treatment records from whichever VA facility the Veteran has received treatment.

The record appears to indicate that the Veteran filed a Worker's Compensation claim with her employer following a right shoulder injury in November 2002.  The RO should also request that the Veteran submit any records pertinent to that claim. 

As part of its obligations pursuant to 38 U.S.C.A. § 5103A, VA has a duty to conduct medical inquiry in the form of VA examination to substantiate a claim of service connection.  This duty is not triggered, however, unless the evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service connected disability.  38 C.F.R. § 3.159(c)(4).  The third prong of 38 C.F.R. § 3.159(c)(4), requiring only that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran has not been afforded a VA medical examination in conjunction with her right wrist claim.  

Consideration of the issue of entitlement to secondary service connection for a right shoulder disability is deferred pending further development of the Veteran's right wrist disability claim as the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  To that end, the RO should determine whether a VA medical examination is necessary to clarify the etiology of any right shoulder disability, claimed as secondary to a right wrist disability. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran submit any records relating to her claim for Worker's Compensation after a November 2002 right shoulder injury.

2. Elicit from the Veteran all information regarding her treatment at any VA medical facilities following separation from service, to specifically include any treatment for a right wrist disability in 2009.  Furthermore, the Veteran should be invited to submit any additional medical evidence in support of her claim, to specifically include any private medical records documenting treatment for a right wrist disability and/or residuals of a right shoulder surgery. 


3. Arrange to have the Veteran scheduled for an appropriate VA examination to determine whether any currently diagnosed right wrist disability had onset in, or is otherwise related to, service, to include the documented complained of right wrist pain therein.  In addition, if deemed necessary, direct the same VA examiner to determine whether any right shoulder disability is proximately due to or aggravated by a currently diagnosed right wrist disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should consider, and comment upon as necessary, the following: 

(a) In a statement submitted along with her substantive appeal in March 2011, the Veteran asserted that her right wrist disability symptoms arose during service in March 1991, and that they were consistent with a wrist sprain, not carpal tunnel syndrome (CTS).  She stated that private treatment records from Dr. Vaughn document a diagnosis of and continued treatment for a right wrist disability.  She also asserted that she was told that wrist sprain injuries may not completely resolve and that symptoms can recur during physical activity. 

(b) STRs show that the Veteran complained of a sprained wrist in March 1991 with specific symptoms of numbness in the index and middle finger.  She was prescribed a splint after the consultation associated with this complaint.  A Radiologic Exam Report dated in April 1991 indicates that the Veteran continued to report numbness in her index and middle fingers.  No right wrist disability was diagnosed at that time.  

(c) Records from the Veteran's time in the US Army Reserves show that she was diagnosed with CTS in January 1995, and that this diagnosis continued in March 1995. 

(d) Post-service private treatment records indicate that the Veteran was diagnosed with a rotator cuff tear and AC joint degenerative changes in November 2002 for which she underwent surgery in April 2003. 

Based on examination/interview of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or better probability) that any current right wrist disability that the Veteran may be diagnosed with was in whole or in part incurred in or aggravated during active service.  Furthermore, the examiner should provide an opinion to the same 50% or better probability as to whether any right shoulder disability resulted from or was aggravated by any current right wrist disability.  The rationale for all opinions offered should be provided. 

5. After completing the above, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





